0   T 0f~ APPEALS
                                                                                                DIVISIM 11

                                                                                        2013 OCT 15     AM 8, 56

                                                                                        S- AT

                                                                                         r Y\
                                                                                                  EPU




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                              DIVISION II



STATE OF WASHINGTON,
                                  Respondent,                            No. 42792 -3 -II


        V.

                                                                   UNPUBLISHED OPINION
BRANDON L. DUGGER,
                                  Appellant.




                           1—
        DALTON, J. P. T.        Brandon L. Dugger appeals his conviction and sentence on one count


of second degree rape with a special finding that the victim was less than 15 years old at the time

of the offense. He argues that the ( 1) trial court gave an erroneous burden of proof and

reasonable   doubt jury instruction; ( 2)   the trial court erred in denying his request for a mistrial for '

an allegedly improper and prejudicial comment by the prosecutor during closing argument; and

 3) the sentencing court imposed community custody conditions that exceeded statutory

authority and violated his constitutional rights.

         We do not reach the jury instruction claim because it is not preserved. We hold that the

trial court did not abuse its discretion in denying Dugger' s request for a mistrial. We uphold the

community custody condition prohibiting Dugger from contact with juveniles under the age of

18 because it is reasonably necessary to protect them from future harm. Finally, we accept the

1 Judge Jeanette Dalton is serving as judge pro tempore of the Court of Appeals, Division II,
under   CAR 21 { c).
No. 42792 -3 - II



State' s concession that the condition prohibiting Dugger from possessing a cellular telephone

with photograph storage capability exceeded the trial court' s statutory sentencing authority

because it is not reasonably crime related and, thus, it should be stricken. Accordingly, we

affirm Dugger' s conviction but remand for correction of the judgment and sentence.

                                               FACTS


        In the late hours of November 27, 2010, and the early hours of November 28, 2010, 14-

year -
     old   SMH2 was with a group of friends when one of her friends arranged to meet Brandon
Dugger3

           to buy marijuana. The group smoked a small amount of marijuana and then followed

Dugger to his friend' s apartment to retrieve the marijuana that he had agreed to sell them. When

they arrived at the apartment, it was locked. Dugger said that he could gain entry through a
downstairs window, and he. suggested that SMH join him because she was the smallest of the


group. But they discovered the window was locked.

        Under the guise of reuniting SMH and her friends, Dugger led SMH to various

locations —a   garage across from the high school, a park, and finally to a residential garage. .

Eventually, SMH became tired of waiting for her friends to arrive. When she attempted to leave,
Dugger wrapped his phone charger cord around her neck, threatened her with a knife, and

directed her to a secluded ravine. Hidden from public view, he raped her. After the rape, SMH

and Dugger went their separate ways. SMH called 911 from the bus station and police officers

met her there and escorted her to the hospital for treatment.

        The State charged Dugger with second degree rape and third degree child rape. At trial,

Dugger admitted that he had sex with SMH, but he testified that it was consensual. In closing


2 We refer to SMH, a minor, by her initials to protect her privacy.

3 Dugger was 21 years old at the time.
                                                   0)
No. 42792 -3 - II



argument, defense counsel portrayed SMH as having falsely accused Dugger of forcible rape to

avoid discipline for staying out late and smoking marijuana. The prosecutor initiated rebuttal

argument       by stating, " It' s insulting. It' s insulting for someone to stand here and make Mr.

Dugger —."        Report of Proccedings ( RP) at 312. Dugger objected and moved for a mistrial,


arguing that the prosecutor' s comments disparaged defense counsel. The trial court ruled that

the prosecutor' s comments were not misconduct and denied Dugger' s motion for a mistrial.

           Without objection, the trial court instructed the jury on the burden of proof and

reasonable doubt as follows:


                   The defendant has entered a plea of not guilty to each of these charges.
           Those pleas put in issue every element of the crimes charged. The State is the
           plaintiff and has the burden of proving each element of the crimes beyond a
           reasonable doubt.
                       A defendant is presumed innocent. This presumption continues throughout
           the entire trial unless during your deliberations you find it has been overcome by
           the evidence beyond a reasonable doubt.
                       A reasonable doubt is one for which a reason exists and may arise from
           the evidence or lack of evidence. It is such a doubt as would exist in the mind of a
           reasonable person after fully, fairly and carefully considering all of the evidence
           or lack of evidence. If, after such consideration, you have an abiding belief in the
           truth of the charge, you are satisfied beyond a reasonable doubt.

Clerk' s Papers ( CP) at 20.


           The jury found Dugger guilty on both counts and returned a special verdict that SMH was

under     15   years of age at   the time   of   the   crime.   4 The trial court sentenced Dugger to a minimum

of   25   years   to   a maximum of   life imprisonment          as required   by RCW   9. 94A.570( 3)(   c)(   ii). The


trial court also sentenced Dugger to community custody for life. The trial court imposed as

community custody conditions that Dugger have no contact with juveniles less than 18 years old,




4 After trial, the court dismissed the charge of third degree child rape on double jeopardy
grounds.

                                                                  3
No. 42792 -3 - II



and that he not possess a cellular telephone with photograph storage capability. Dugger timely

appeals his conviction and community custody conditions.

                                                                   ANALYSIS


I.             JURY INSTRUCTION


               For the first time on appeal, Dugger challenges the trial court' s jury instruction on the

burden of proof and definition of reasonable doubt. He argues that the modified Washington

Practice Jury Instruction (WPIC) 4. 01 violated the Supreme Court' s directive in State v. Bennett,
161 Wash. 2d 303, 317 -18, 165 P.3d 1241 ( 2007) and violated due process by shifting the burden of.

proof to the defendant and undermining the presumption of innocence. The State argues that the .

modified WPIC 4. 01 instruction did not prejudice Dugger. We agree with the State that the

erroneous jury instruction did not prejudice Dugger because it did not relieve the State of its

burden to prove every element of the crime beyond a reasonable doubt. Because Dugger does

not demonstrate that he was actually prejudiced by the alleged error, the unpreserved claim of

error     does       not   qualify for   review under            RAP 2. 5(   a)(   3).   Thus, we do not reach his jury instruction

challenge.




                Any objections to jury instructions must be put in the record to preserve review. State v.
Sublett, 176 Wash. 2d 58, 75 -76, 292 P.3d 715 ( 2012). An appellate court may refuse to review


unpreserved claims of error except claims of manifest error affecting a constitutional right. RAP

 2. 5(   a)(   3); State    v.   Gordon, 172 Wash. 2d 671, 676, 260 P.3d 884 ( 2011). "` [ T] he appellant must


 identify a constitutional error and show how the alleged error actually affected the [ appellant]' s

 rights        at   trial. "' Gordon, 172 Wash. 2d             at   676 ( second        alteration   in   original) ( internal   quotation


 marks omitted) ( quoting                State   v.   O' Hara, 167 Wash. 2d 91, 98, 217 P.3d 756 ( 2009)). An error is


     manifest"        if it is "   so obvious on      the   record    that the      error warrants appellate review."           O' Hara,


                                                                             11
No. 42792 -3 -II
167 Wash. 2d at 99 -100. But the appellant must also show " actual prejudice, i.e., there must be a

 plausible showing by the [ appellant] that the asserted error had practical and identifiable

consequences         in the trial   of   the   case. "'   Gordon, 172 Wash. 2d at 676 ( alteration in original)


 internal     quotation marks omitted) (             quoting O' Hara, 167 Wash. 2d       at   99). We preview the merits


of the alleged error to determine whether the claim is likely to succeed. State v. Walsh, 143
Wash. 2d 1, 8, 17 P.3d 591 ( 2001).


             A trial court' s failure to use WPIC 4. 01 to instruct a jury on burden of proof and

reasonable         doubt is   error.   State   v.   Lundy,   162 Wn.   App.    865, 871, 256 P.3d 466 ( 2011).      But the


error is subject to constitutional harmless error analysis because the Supreme Court' s directive to

use WPIC 4.01 was an exercise of its supervisory powers to enact procedural rules rather than an

invocation of its constitutional error- correcting authority. Lundy, 162 Wash. App. at 872; contra

State   v.   Castillo, 150 Wash. App. 466, 473, 208 P.3d 1201 ( 2009). Here, the trial court committed


an obvious error by omitting the last sentence of the first paragraph of WPIC 4.01. 5 The burden
of proof and presumption of innocence are grounded in the due process clause. U. S. CONST.




5 WPIC 4. 01 provides:
               The] [ Each] defendant has entered a plea of not guilty. That plea puts in
      issue every element of [the] [ each] crime charged. The [ State] [ City] [ County] is
             the   plaintiff and       has the burden        of   proving   each element of [ the]   [   each]   crime


             beyond a reasonable doubt. The defendant has no burden of Proving that a
             reasonable doubt exists [ as to these elements].
                       A defendant is presumed innocent. This presumption continues throughout
             the entire trial unless during your deliberations you find it has been overcome by
             the evidence beyond a reasonable doubt.
                       A reasonable doubt is one for which a reason exists and may arise from
             the evidence or lack of evidence. It is such a doubt as would exist in the mind of a
             reasonable person after fully, fairly, and carefully considering all of the evidence
             or lack of evidence. [ If, from such consideration, you have an abiding belief in the

             truth of the charge, you are satisfied beyond a reasonable doubt.]
 11 WASHINGTON PRACTICE: WASHINGTON PATTERN JURY INSTRUCTIONS: CRIMINAL 4. 01, at 85
 3d   ed.    2008) ( boldface       added).
No. 42792 -3 -II



amend.    XIV; WASH. CONST.            art.   I, § 3; State v. Woods, 143 Wash. 2d 561, 594, 23 P.3d 1046


 2001).   But Dugger does not show that the error actually affected his rights at trial.

Gordon, 172 Wash. 2d at 676.


          Jury instructions must define reasonable doubt and clearly communicate that the State

carries the burden of proof. Bennett, 161 Wash. 2d at 307. Instructing the jury in a manner that

relieves the State of its burden to prove every element of an offense beyond a reasonable doubt

violates due process and requires automatic reversal. Bennett, 161 Wash. 2d at 307. But not every

omission or misstatement in a jury instruction relieves the State of its burden. State v. Brown,

147 Wash. 2d 330, 339, 58 P.3d 889 ( 2002).                The question before us is whether omitting from

WPIC 4. 01 the     sentence: "   The defendant has no burden of proving that a reasonable doubt

exists" relieves the State of its burden to prove every element of an offense beyond a reasonable

doubt by allowing a jury to infer that Dugger had a burden of establishing enough doubt to
acquit.   11 WPIC 4. 01,   at    85.    The United States Supreme Court has approved a reasonable doubt

instruction that does   not   include         such a sentence.       Victor v. Nebraska, 511 U.S. 1, 7, 18, 22 -23,


114 S. Ct. 1239, 127 L. Ed. 2d 583 ( 1994). But in that case, the issue was whether the definition


of reasonable     doubt lowered the State'         s   burden   of proof.     Victor, 511 U.S.   at   22 -23.   The Victor


Court did   not   decide the issue before this          court—   whether an admonition that the defendant has


no burden to prove reasonable doubt is required for proper allocation of the burden of proof.

          Even without the omitted sentence, the jury instructions state unequivocally that the State
                                                                                                        6
has the burden to    prove each element of             the   crime   beyond   a reasonable   doubt.         They further

instruct that the defendant is presumed innocent and that this presumption continues unless




6 The trial court' s preliminary instructions to the jury panel before voir dire may also have
defined reasonable doubt, but neither party designated that portion of the record for appeal.
                                                                6
No. 42792 -3 -II



during deliberations the jury finds the presumption has been overcome by the evidence beyond a
reasonable doubt. Contrary to Dugger' s argument,'taken as a whole, the instructions correctly

conveyed that the State had the burden of proof on every element, and there is no reasonable .

likelihood that the jury interpreted the instructions to infer that the defendant either had any
burden to prove that reasonable doubt existed or that the defendant had any obligation to present

evidence to prove he was not guilty. See Victor, 511 U.S. at 6 ( recognizing that " the proper

inquiry is not whether an instruction `could have' been applied in an unconstitutional manner,

but   whether    there     is   a reasonable     likelihood that the         jury did so               emphasis in original)
                                                                                           apply it ") (


 quoting Estelle      v.   McQuire, 502 U.S. 62, 72, &                 n.4, 112 S. Ct. 475, 116 L. Ed. 2d 385 ( 1981));


State   v.   Clausing,     147 Wash. 2d 620, 626, 56 P.3d 550 ( 2002) ( stating                  that jury instructions are to

be read as a whole).


             Because the challenged jury instruction accurately states that the burden of proof is

entirely the State' s, Dugger cannot show that the trial court' s use of the nonconforming WPIC
4. 01 instruction had practical and identifiable consequences at his trial. See Gordon, 172 Wash. 2d
3).

at    676. Thus, Dugger'             s claim   does   not   fall   within   the   narrow exception of   RAP 2. 5(   a)(         See


Gordon, 172 Wash. 2d               at   676.   Accordingly, we do not reach the unpreserved error.

II.          PROSECUTORIAL MISCONDUCT


             Dugger next argues that the trial court abused its discretion by denying his motion for a

mistrial because the State committed prosecutorial misconduct during closing argument by

 disparaging defense counsel. The State responds that the prosecutor' s comments in closing
 argument were not improper or prejudicial and, thus, the trial court properly denied Dugger' s

 mistrial motion. We agree with the State.




                                                                       7
No. 42792 -3 - II



          Prosecutorial misconduct may deprive a defendant of his right to a fair trial. State v.

Jones, 144 Wn.          App.    284, 290, 183 P.3d 307 ( 2008).               A defendant claiming such misconduct

must prove       that the     prosecutor' s conduct was           both improper          and prejudicial "`    in the context of


the total argument, the issues in the case, the evidence addressed in the. argument, and the

instructions      given      to the   jury. "' State v. McKenzie, 157 Wash. 2d 44, 52, 134 P.3d 221 ( 2006)

                            Brown, 132 Wash. 2d 529, 561, 940 P.2d 546 ( 1997)).                         A prosecutor' s improper
 quoting State         v.




comments are prejudicial " only where `there is a substantial likelihood the misconduct affected

                               McKenzie, 157 Wash. 2d           at   52 ( emphasis in           original) (   quoting Brown, 132
the   jury' s   verdict. "'




Wn.2d at 561).


            It is improper for the prosecutor to disparagingly comment on defense counsel' s role or

impugn the defense lawyer'               s   integrity." State v. Thorgerson, 172 Wash. 2d 438, 451, 258 P.3d 43

 2011). "       The trial judge is generally in the best position to determine whether the prosecutor' s

actions were          improper     and whether, under       the    circumstances,            they   were prejudicial."   State v.


Ish, 170 Wash. 2d 189, 195 -96, 241 P.3d 389 ( 2010). Thus, we.review a trial court' s ruling on an


allegation of prosecutorial misconduct for abuse of discretion. Ish, 170 Wash. 2d at 195 -96.

           In Thorgerson, our Supreme Court held that a prosecutor committed misconduct by

accusing defense             counsel of      engaging in "` sl[   e]   ight   of   hand "'   tactics and by using disparaging

terms like "` bogus "'          and "`   desperation "' to describe the defense. 172 Wash. 2d at 450 -52


 alteration      in   original).      But the_court also held that the misconduct was not likely to have altered

the outcome of the case because the victim' s testimony was consistent throughout trial and the

 disparaging remarks essentially told the jury to disregard what the prosecutor believed was
 irrelevant      evidence.      Thorgerson, 172 Wash. 2d             at    452.
No. 42792 -3 - II



         Here,   after   defense   counsel' s   closing, the    prosecutor commenced rebuttal    by   stating, " It' s


insulting. It' s insulting for     someone      to   stand   here   and make   Mr. Dugger —." RP at 312. The


prosecutor did not finish her sentence because defense counsel interrupted with an objection.

The trial court recessed. The defense moved for a mistrial, arguing that the prosecutor' s remarks

disparaged and demeaned defense counsel, which , eprived Dugger of a fair hearing. The trial
                                               d

                                             7
court   denied defense     counsel' s motion.




         Here, Dugger contends that the prosecutor was criticizing the defense' s strategy to

challenge SMH' s credibility and, thus, the prosecutor was implicitly professing the State' s

opinion of Dugger' s guilt. This inference from the prosecutor' s argument is speculative. The

prosecutor was interrupted by defense counsel before the insulting aspect of defense counsel' s

argument was identified. Contrary to Dugger' s argument, the prosecutor' s ambiguous,

incomplete statement was not more inflammatory than that in Thorgerson, where the prosecutor

repeatedly accused the defense of deceiving the jury. 172 Wash. 2d at 450 -52.

         Here, the trial court properly reviewed the prosecutor' s statement, refused to speculate

about what the prosecutor may have said if she had not been interrupted by objection, determined

that the statement heard by the jury was not improper, and denied counsel' s motion for a mistrial.

Moreover, any negative impact on the jury would be minimized because the jury had been
instructed not to consider the arguments of counsel as evidence. Because Dugger has not proved

that the trial court abused its discretion in denying his motion for a mistrial based on alleged

prosecutorial misconduct, his claim fails.




7 Defense counsel did not request a curative instruction for the alleged misconduct as an
alternative to his unsuccessful motion for a mistrial.

                                                                7
No. 42792 -3 -II



III.        COMMUNITY CUSTODY CONDITIONS


            Finally, Dugger asserts that the trial court imposed certain community custody conditions

that exceeded statutory authority and violated his constitutionally protected freedoms of speech,

association, and         movement. "     We review de novo whether the trial court had statutory authority

to impose community custody .conditions. If the condition is statutorily authorized, we review

the [ trial]   court' s   decision to impose the         condition       for   an abuse of   discretion." State v. Snedden,


166 Wn.        App.   541, 543, 271 P.3d 298 ( 2012) ( citation               omitted).   Abuse of discretion occurs


when the decision is exercised on untenable grounds or for untenable reasons. Snedden, 166 Wn.

App.   at   543.   Statutorily authorized conditions are usually upheld if reasonably crime related.

State v. Warren, 165 Wash. 2d 17, 32, 195 P.3d 940 ( 2008).


            Crime -related prohibitions limiting a convicted defendant' s fundamental rights " must be

 sensitively imposed' so that they are ` reasonably necessary to accomplish the essential needs of

the State      and public order. "'     In re Pers. Restraint ofRainey, 168 Wash. 2d 367, 377, 229 P.3d 686

 2010) ( quoting Warren, 165 Wash. 2d                  at   32);   see State v. Riles, 135 Wash. 2d 326, 346 -47, 957 P.2d
655 ( 1998) (      applying same standard to restrictions of First Amendment freedom of association

right), abrogated on other grounds, State v. Sanchez Valencia, 169 Wash. 2d 782, 239 P.3d 1059

 2010); State       v.   Riley,   121 Wash. 2d 22, 37 -38, 846 P.2d 1365 ( 1993) (               same);   City of Tacoma v.

Luvene, 118 Wash. 2d 826, 840               n. 5,   827 P.2d 1374 ( 1992) ( noting that the right to move about


freely is a constitutionally protected liberty within the sensitive First Amendment area).

            A. No Contact with Juveniles under 18 Years Old


            Dugger argues that the trial court' s imposition of a community custody condition

prohibiting him from contact with juveniles under age 18 violates his constitutionally protected



                                                                    10
No. 42792 -3 -II



rights of   free   speech, association, and movement.             Because the record supports that the no-


contact condition is reasonably necessary under the circumstances of this case, we uphold it.

        The    Sentencing     Reform Act       of   1981 ( SRA), chapter 9. 94A RCW, authorizes the trial


court to impose " crime- related prohibitions" as a condition of sentence, including ordering

defendants to "[ r] efrain from direct or indirect contact with the victim of the crime or a specified


class of   individuals." RCW 9. 94A. 505( 8); RCW 9. 9A. 703( 3)( b). Here, the trial court imposed a


condition    prohibiting " contact      with   juveniles   under   18   years of age."    CP at 42, 45. An order


prohibiting contact with all juveniles implicates fundamental freedoms of speech, association,
                     8
and movement.            U. S. CONST.   amends.     I, V, XIV; WASH. CONST.        art.   I, §§ 3, 5; see Riles, 135
Wash. 2d at 347; Luvene, 118 Wash. 2d at 840 n.5. But a convicted defendant' s fundamental rights,

including freedom of association, may be restricted if reasonably necessary to accomplish the

essential needs of the State and public order. Riles, 135 Wash. 2d at 347; Riley, 121 Wash. 2d at 37-

38. Preventing harm to children is a compelling State interest. State v. Ancira, 107 Wash. App.
650, 653 -54, 27 P.3d 1246 ( 2001); see Riles, 135 Wash. 2d at 346 -47 ( upholding a condition


prohibiting contact with "any- minor -age children" when the defendant had been convicted of

raping a six -
             year -
                  old child).

           Thus, the question is whether the condition prohibiting all contact with juveniles under 18

years old is reasonably necessary to prevent Dugger from committing further sexual crimes

against children. We hold that it is. Dugger was convicted of forcibly raping a 14- year -old

child. As in Riles, the trial court was within its discretion to consider it necessary to protect

 children to impose a condition prohibiting Dugger from contact with minor aged children.



 s As Dugger suggests, such an order potentially limits his interaction with friends and family
 members, and prohibits him from frequenting places where minors are likely to be found.
                                                             11
No. 42792 -3 - II



        Our Supreme Court recently made clear that the duration, as well as the scope, of no-

contact orders must be sensitively imposed so that it is reasonably necessary to accomplish the

essential needs of   the   State    and public order.   Rainey, 168 Wash. 2d   at   381.   In Rainey, the court

struck a lifetime no- contact order prohibiting Rainey from all contact with his child because the

court was unable to determine from the record whether, in the absence of any express

justification by the trial court, a lifetime no- contact order was reasonably necessary to achieve

the State' s interest   in protecting the    child   from Rainey. 168 Wash. 2d at 381 -82. Recognizing the

 fact- specific   nature of   the   inquiry," the court remanded to the trial court for resentencing so that

the court could " address the parameters of the no- contact order under the reasonably necessary

standard."   Rainey, 168 Wash. 2d at 382.

        Here, the sentencing court did not expressly justify the lifetime no- contact order, but our

independent review reveals that the no- contact order' s scope and duration were reasonably

necessary to protect children from future harm by Dugger. The record reflects that. Dugger used
violence and threats of violence to rape a 14- year -old child. He targeted a child who was small

in stature and possibly under the influence of drugs. He went to great effort to.get his victim

alone and keep her separated from her friends. When she tried to leave, he wrapped a cord
around her neck, threatened her with a knife, directed her to a secluded ravine, and raped her.

Dugger did not take responsibility for his crime at trial or sentencing and he did not demonstrate

remorse or empathy toward the victim. Based on these circumstances, we hold that the trial
court had ample evidence to conclude that Dugger posed a future threat to other juveniles under

the age of 18 and that imposing a no- contact order for the statutory maximum of his punishment




                                                           12
No. 42792 -3 - II


                                                          9
was   reasonably necessary for their        protection.       Accordingly, we uphold the sentencing condition

prohibiting Dugger from all contact with juveniles under 18 years old.

           B. No Cellular Telephone with Photograph Storage Capability

           Dugger also asserts that the trial court' s imposition of a condition prohibiting him from

possessing, using, or having access to any cellular telephone with photograph storage capability

exceeds statutory authority. The State concedes that the condition is not crime -related and, thus,

the trial court lacked authority     under    the SRA to impose it. 10     We accept the State' s concession

and remand to the trial court to strike the condition.


           Accordingly, we affirm Dugger' s conviction, reverse the community custody condition

prohibiting Dugger from possessing a cellular telephone with photograph storage capability, and




9 Dugger may bring a post sentencing motion for relief should his circumstances change —
making the     condition   too   onerous —   or if certain conditions necessary to safeguard the protected
class against    further harm    are met.    CrR 7. 8( b)( 5) (
                                                             providing that the court may relieve a party
from   a   final judgment,   order, or   proceeding for "[ a] ny    other reason justifying relief from the
operation of the judgment ").

to As an initial matter, the State contends that the cell phone condition was not adopted by the
trial court because it was contained in an unsigned appendix F to the DOC presentence
investigation. We disagree. The judgment and sentence state that Dugger must comply with any
other recommendations made by the DOC in the presentence report/investigation, which
included appendix F.
                                                              13
No. 42792 -3 -II



remand to the trial court for entry of a corrected judgment and sentence.

         A majority of the panel having determined that this opinion will not be printed. in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040,. it is so ordered.




                                                     DALTON, J. P. T.
We concur:


1


4,  NN- BRINTNALL, J.




J HANSON, A.C. J.




                                                    14